Case 18-16907-amc        Doc 90     Filed 03/11/19 Entered 03/11/19 19:39:58              Desc Main
                                    Document     Page 1 of 5



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     :
    Victor H. Maia                   :    Case No.: 18-16907
                                     :    Chapter 11
       Debtor(s).                    :    Judge Jean K. FitzSimon
                                     :    ***********************
                                     :
                                     :
              NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

TO:    THE CLERK OF THE UNITED STATES BANKRUPTCY COURT, THE UNITED
       STATES TRUSTEE, THE DEBTOR AND HIS ATTORNEY OF RECORD HEREIN
       AND TO ALL PARTIES IN INTEREST:

PLEASE TAKE NOTICE, that pursuant to Bankruptcy Rules 2002 and 9007 and 11 U.S.C.

Section 102(1) and all other applicable law, the undersigned, as counsel of record for Wells

Fargo Bank, N.A., its successor and assigns ("Creditor"), a creditor of the above-named Debtor

and a party-in-interest in the captioned bankruptcy case, hereby requests that all notices given or

required to be given in this case, and all papers served or required to be served in this case, be

given to and served upon the undersigned at the following office, address and telephone number:

                          Karina Velter, Esquire
                          MANLEY DEAS KOCHALSKI LLC
                          P.O. Box 165028
                          Columbus, OH 43216-5028
                          614-222-4921
                          Atty File No.: 19-009456

The foregoing request includes not only the notices and papers referred to in the Rules specified

above, but also includes without limitation, orders and notices of any application, motion,

petition, pleading, request, complaint or demand, whether formal or informal, whether written or

oral and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex, fax or

otherwise which affect or seek to affect in any way any rights or interest of the Debtor.




19-009456_WRP
Case 18-16907-amc   Doc 90   Filed 03/11/19 Entered 03/11/19 19:39:58      Desc Main
                             Document     Page 2 of 5



                                           Respectfully submitted,

                                           /s/ Karina Velter
                                           Karina Velter, Esquire (94781)
                                           Adam B. Hall
                                           Sarah E. Barngrover
                                           Manley Deas Kochalski LLC
                                           P.O. Box 165028
                                           Columbus, OH 43216-5028
                                           Telephone: 614-220-5611
                                           Fax: 614-627-8181
                                           Attorneys for Creditor
                                           The case attorney for this file is Karina
                                           Velter.
                                           Contact email is kvelter@manleydeas.com




19-009456_WRP
Case 18-16907-amc        Doc 90    Filed 03/11/19 Entered 03/11/19 19:39:58             Desc Main
                                   Document     Page 3 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     :
    Victor H. Maia                   :    Case No.: 18-16907
                                     :    Chapter 11
       Debtor(s).                    :    Judge Jean K. FitzSimon
                                     :    ***********************
                                     :
                                     :
                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Appearance and

Request for Notices was served on the parties listed below via e-mail notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   Angela Lynn Baglanzis, Attorney for Victor H. Maia, Obermayer Rebmann Maxwell &
   Hippel LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102,
   angela.baglanzis@obermayer.com

   Edmond M. George, Attorney for Victor H. Maia, Obermayer Rebmann Maxwell & Hippel,
   LLP, Centre Square West, 1500 Market Street, Suite 3400, Philadelphia, PA 19102,
   edmond.george@obermayer.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on March 11, 2019:

   Victor H. Maia and Celeste Maia, 79 Redwood Drive, Richboro, PA 18954

   Victor H. Maia and Celeste Maia, 79 Redwood Drive, Northampton, PA 18067

The below 20 largest unsecured Creditors were served via regular U.S. Mail, postage prepaid, on
March 11, 2019:

Anthony Patterson
c/o Howard G. Silverman, Esq.
2401 Pennsylvania Avenue
Suite 1-A-5
Philadelphia, PA 19103

Citibank South Dakota / Exxon
First National Collection Bureau, Inc.


19-009456_WRP
Case 18-16907-amc      Doc 90    Filed 03/11/19 Entered 03/11/19 19:39:58   Desc Main
                                 Document     Page 4 of 5



610 Waltham Way
Sparks, NV 89434

Citibank South Dakota c/o
Unifund Corp
c/o Gordon & Weinberg, P.C.
1001 E. Hector St.
Conshohocken, PA 19428

City of Phila
c/o Linebarger Googan Blair
4 Penn Center
1600 JFk Blvd., Suite 910
Philadelphia, PA 19103

City of Phila Water Revenue Bureau
PO Box 41496
Philadelphia, PA 19101

City of Phila, Dept of Revenue
BIR/NPT
PO Box 1630
Philadelphia, PA 19105

City of Philadelphia
c/o Goehring Rutter & Boehm
1425 Spruce Street, Suite 100
Philadelphia, PA 19102

City of Philadelphia L&I
Philadelphia Municipal Court
34 S. 11th Street
Philadelphia, PA 19107

Diana Wilson & Maurice Butts
c/o Neil R. Gelb, Esq.
1518 Walnut Street
Suite 200
Philadelphia, PA 19102

Discover Card
c/o Pressler, Felt & Warshaw, LLP
7 Entin Road
Parsippany, NJ 07054



19-009456_WRP
Case 18-16907-amc      Doc 90    Filed 03/11/19 Entered 03/11/19 19:39:58      Desc Main
                                 Document     Page 5 of 5



GH Harris Assoc. Inc.
PO Box 216
Dallas, PA 18612Marshall Dennehey Warner Coleman, et al
2000 Market Street
Philadelphia, PA 19103

PA Dept of Revenue
c/oLinebarger Goggan Blair & Sampson, LP
PO Box 90128
Harrisburg, PA 17109

PNC Bank
2730 Liberty Avenue
Pittsburgh, PA 15222

Wells Fargo
PO Box 10335
Des Moines, IA 50303

Willie Nobles
C/O Steven E. McConnell, Esq.
The Killino Firm, P.C.
1835 Market Street, Suite 2820
Philadelphia, PA 19103


DATE: _March 11, 2019_

                                               /s/ Karina Velter
                                               Karina Velter, Esquire (94781)
                                               Adam B. Hall
                                               Sarah E. Barngrover
                                               Manley Deas Kochalski LLC
                                               P.O. Box 165028
                                               Columbus, OH 43216-5028
                                               Telephone: 614-220-5611
                                               Fax: 614-627-8181
                                               Attorneys for Creditor
                                               The case attorney for this file is Karina
                                               Velter.
                                               Contact email is kvelter@manleydeas.com




19-009456_WRP
